Citation Nr: 0729895	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with a history of congestive heart failure, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for his service connected coronary artery disease with a 
history of congestive heart failure at a 30 percent 
evaluation.  This appeal was remanded in February 2006 for 
further development and now returns again before the Board.


FINDINGS OF FACT

The veteran's coronary artery disease with a history of 
congestive heart failure is currently manifested by 
symptomatology productive of no lower than 5-7 metabolic 
equivalents) METs , and no lower ejection fraction than 55 
percent.


CONCLUSION OF LAW

The criteria for an increased evaluation, for the veteran's 
service connected coronary artery disease with a history of 
congestive heart failure, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated December 2003, April 2004, June 2004, 
and March 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected atherosclerotic heart 
disease/coronary artery disease is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).  This code provides that arteriosclerotic heart 
disease with documented coronary artery disease resulting in 
chronic congestive heart failure, or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent warrants a 100 percent 
evaluation.  More than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent evaluation.  A workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray warrants a 30 percent evaluation.  
A workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication required warrants a rating 
of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2007).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected coronary artery disease with a history of 
congestive heart failure, have not been met.  In this regard, 
to warrant the next higher evaluation of 60 percent, the 
veteran would have to be found to have either more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  At no time has the evidence of 
record shown that the veteran has met this criteria.  Two 
separate private medical reports dated September 2003 showed 
ejection fractures of 55 and 61 percent.  A private November 
2003 catheterization report noted an ejection fraction of 70 
percent.  The report of a private January 2004 stress test 
noted that the veteran was able to exercise to 85 percent of 
his predicted heart response at 7 METs, and was found to have 
a normal ejection fracture.  A VA examination report of March 
2005 noted an ejection fraction of 60 to 65 percent.  The 
veteran's METs were estimated to be 5-7.  A July 2003 report 
of VA examination indicated that the veteran's estimated 
ejection fraction was 65 percent, and estimated METs were 
approximately 7.  

Considering the overall evidence, the veteran's ejection 
fraction has never been found to be lower than 55 percent, 
and has generally been found to be higher than that, and the 
veteran's METs have never been found lower than 5-7, and has 
generally been estimated to be 7, the majority of the time.  
Therefore, the Board finds that the criteria for an increased 
evaluation for the veteran's service connected coronary 
artery disease with a history of congestive heart failure 
have not been met, and the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  In this case, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his coronary artery disease and there is no 
claim or objective evidence of marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for coronary artery 
disease with a history of congestive heart failure, currently 
evaluated as 30 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


